Citation Nr: 1124031	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral foot disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board further notes that in her October 2004 VA Form 9 the Veteran requested a Board hearing, but in a later October 2004 statement she withdrew the request.  Accordingly, the appellant's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2010).

The case was brought before the Board in October 2007 and March 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include obtaining the Veteran's VA treatment records and obtaining an addendum opinion.  The Veteran's most recent VA treatment records have been obtained and the April 2009 VA examiner offered an addendum opinion in May 2010.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's back disorder is not related to a disease or injury incurred in service and was not caused or aggravated by a service-connected disability.





CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2002 and November 2007.  These letters advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The November 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the June 2002 rating decision, the Board finds that providing her with adequate notice in the November 2007 letter followed by a readjudication of the claim in the May 2009 supplemental statement of the case, March 2010 Board remand, and February 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in April 2009 for her back disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The Veteran contends that her back disorder is the result of her service-connected bilateral feet disabilities.  For this reason, she believes her claim of service connection should be granted.

The Veteran's claim will also be considered on a direct basis to accord her every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran was afforded a medical examination at entrance to service in April 1982.  At her entrance examination there were no defects of the spine noted and the Veteran was found to be qualified for enlistment.  Also on her self reported Report of Medical History the Veteran did not indicate she had any back problems.  The Veteran was also given a medical examination in June 1988 and she did not report any back problems at that time.  The Board has reviewed the service treatment records and although the Veteran was seen with various health complaints, she did not report back problems at any time.  See e.g., April 1984 treatment for chicken pox, October 1987 audiology testing, and January 1988 treatment for an eye injury.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with back problems.  The lack of findings of record weighs against the Veteran's assertion that she suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post-service reference to a back disorder, disc herniation, comes from a February 2001 private physician's statement, approximately 10 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, a private physician's statement from February 2001 noted that the Veteran had a left lateral disc herniation at L4-L5.  A May 2001 VA treatment record noted that the Veteran did not have an antalgic gait or any limp.  In an October 2001 VA treatment record the Veteran described her back pain as sharp, aching, throbbing, and burning.  In a November 2001 VA treatment record the results from an MRI confirmed a central and left lateral disc herniation at L4-L5.  None of these VA treatment records relate the Veteran's back pain to any incident of service.

An April 2004 VA treatment record noted that the Veteran had complaints of lower back pain.  The treatment record also noted that the Veteran came to the clinic for shots when the pain became too severe.  She was continued on her current pain control regimen.  There is no reference in this record that the Veteran's back pain was related to service.

The Veteran was afforded a VA examination in August 2004 for her back disorder.  At this examination she reported that she suffered from lower back pain which began after her bilateral foot surgery.  She also indicated numerous treatments she had tried to help with her lower back pain.  Ultimately the examiner diagnosed her with low back strain, with a history of L4-L5 disc disease, and subjective complaints of pain.  There is no indication that the Veteran's back pain was related to service.

The VA treatment record from November 2004 also noted the Veteran had a slight limp and she grimaced with some movements.  She reported lower back pain that had been present since her bilateral foot surgery in 2000.  She stated that she has had to limit her social and recreational activities due to the pain.

An April 2006 VA treatment record indicated the Veteran was complaining of lower back pain which began in 2000.  She stated that she had been taking Motrin, but that it was no longer helping with the pain.  The examiner noted some tenderness to palpation of the Veteran's lumbar spine.  A January 2007 VA treatment record also reported that the Veteran had a disc herniation at L4-L5.  Again, there is no relation to service in any of these treatment records.  A statement submitted by the Veteran's private physician in January 2008 noted she had been suffering from severe low back pain for the previous 7 years.  The physician indicated the Veteran had tried various treatments for her back pain, but none worked.

The Veteran was afforded a VA examination in April 2009 for her back disorder.  At this examination she reported her back pain began after her foot surgery in 2000.  She stated that she had been on light duty at work since September 2008, which required her to sit, instead of stand, at work.  

The examiner noted the Veteran wore a Velcro fastening lumbar support and had a slight limp favoring the left leg.  The examiner reviewed prior x-rays and opined that the Veteran suffered from a left L4-L5 herniated disc with left leg radiculopathy.  Ultimately the examiner did not relate the Veteran's back disorder to any incident of service.

The Board finds that there is no evidence of a back disorder during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current back disorder and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and first complaints of a back disorder weigh against her claim.

With respect to secondary service connection, the Veteran contends that her back disorder was proximately caused by her service-connected bilateral foot disabilities, specifically the 2000 bilateral foot surgery.

In her August 2004 VA examination the Veteran reported that she never had problems with her back until her foot surgery.  She reiterated this in a November 2004 VA treatment record where she described that her back pain began after her bilateral foot surgery approximately 5 years earlier.  There is no diagnosis in either of these records that the Veteran's back disorder is related to her bilateral foot disabilities.

In a January 2008 statement by the Veteran she stated that she believed her back pain was due to the surgeon hitting a nerve during her bilateral foot surgery.  She stated that she began suffering from back pain after this surgery.  

As noted above, the Veteran was afforded a VA examination in April 2009 for her back disorder.  The examiner reviewed the Veteran's medical treatment records for her bilateral foot disabilities and examined the Veteran.  The examiner noted the Veteran had a slight limp and diagnosed the Veteran as having disc herniation at L4-L5.  The examiner opined that the Veteran's back disability was not related to her foot surgery, or any incident that happened during surgery.  Ultimately the examiner found that the Veteran's back disorder was not caused or aggravated by her bilateral foot disabilities because they were separate and unconnected entities.

In a May 2010 VA addendum opinion the April 2009 VA examiner stated that the Veteran was not suffering from a back disorder that was related to her service-connected bilateral foot disabilities.  The examiner noted that a recent April 2010 VA treatment record showed the Veteran suffered from an L4-L5 disc bulge and not a disc herniation.

The May 2010 examiner's opinion also noted that the Veteran had a slight limp at her April 2009 VA examination, but specifically discussed that this limp did not cause abnormal shifting of her center of gravity when walking and did not put abnormal stress on joints above her feet.  He did state that severe limps can contribute to low back pain, but again reiterated that the Veteran did not have a severe limp.  (Emphasis added).  He further reported that a slight limp would not cause or contribute to a disc herniation or a disc bulge.  

The Board notes that in the April 2011 Informal Hearing Presentation the Veteran's representative argued the May 2010 opinion did not address whether the Veteran's slight limp aggravated her back condition.  However, in reading the May 2010 addendum opinion with the April 2009 VA examination report, the Board finds the examiner adequately addressed that there was no connection, including aggravation, between any back disorder of the Veteran and her service-connected bilateral foot disabilities.  
The Board also observes in her May 2009 statement in support of the claim the Veteran stated that her orthopedist has told her repeatedly that in his medical opinion, her back is affected by her service-connected bilateral foot disabilities.  However, there is no evidence in the claims file reflecting such a statement by a doctor or other medical professional and the Veteran's own account of what she was told by a doctor cannot serve as competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given her lack of medical expertise, the Veteran is not competent to provide an opinion linking any current back disorder to service or to a service-connected disability.  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that her service-connected bilateral foot disabilities are the proximate cause of, or have aggravated, her back disorder.  In addition, a VA physician has opined that it is less likely than not that the Veteran's back disorder is related to her service-connected bilateral foot disabilities.  This opinion was rendered following an interview and evaluation of the Veteran as well as a review of historical records.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disorder on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


